DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
 	This is a NON-FINAL OFFICE ACTION in response to the Amendment /Remarks filed 12/09/2020. Claims 1-16 are pending in the Application.

Continuity/ priority Information 
The present Application 16/289332, filed 02/28/2019 claims foreign priority to JAPAN 2018-173697, filed 09/18/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Response to Arguments
Applicant's arguments, see Amendment /Remarks filed on 12/09/2020, with respect to the rejection of Claims 1-16 under 35 U.S.C. 102(a)(1) as being anticipated 
During a telephone interview conducted on August 26, 2020, with Applicant’s representative, Michael Kim, the iterative decoding process was discussed including a proposed amendment that would further define the first and second dimension   corresponding to row and column decoding, which is now incorporated in the Claims.
The Claims, as currently amended, recite subject matter as being indefinite  under 35 U.S.C. 112(b), second paragraph, described under the rejection below.
 With respect to the rejection of Claims under 35 USC § 102, 
Applicant asserts that Claims 1 and 9 recite a multi-dimensional error correction code, while the nodes or check nodes in Vernon are one-dimensional, not multi- dimensional. 
In response to Applicant arguments, it is not clear how one is able to distinguish between multi-dimensional and one-dimensional error correction. The specification does not adequately describe the feature.  Nevertheless, Vernon discloses a parity check matrix which is functionally equivalent to Vernon, as in FIG. 3 which depicts one embodiment of an ECC decoder module 150. 
In some embodiments, if the parity check matrix is a matrix of N by N cyclically shifted identity matrices, then multiplying N times the row weight gives the code word size, or number of variable nodes, and multiplying N times the column weight gives the number of check nodes for the LDPC code decoder. In one embodiment, continuing the column weight 5 example introduced above, a parity check matrix may comprise 5 rows and 70 columns of cyclically shifted 256 by 256 identity matrices.  

In response to Applicant arguments, Vernon discloses, FIG. 7, the control loop module 402 determines 710 whether the check nodes are satisfied. If the check nodes are not satisfied, the control loop module 402 determines 712 whether the ECC module 150 has reached an iteration limit. If the iteration limit is not reached, the control loop module 402 begins a new iteration of the ECC decoder module 150, the score module 302 assigns 704 updated scores to variable nodes, and the method 700 continues.
Even though. Vernon compares check nodes for performing an error correction, the decoding iteration scheme of Vernon is functionally equivalent to the Claimed invention of performing an error correction using an iterative manner including a first decoding process along a first dimension and a second decoding process along a second dimension on a N-dimensional error correction code.     
Applicant argues that Vernon is completely silent on any error corrections along the row and column directions of an N-dimensional error correction code. 
In response to Applicant arguments, Vernon discloses,
The parity check matrix may be a sparse matrix, including mostly zeros. A column weight or row weight may refer to the number of binary ones in each column or row respectively. Thus, the column weight may indicate the number of check nodes associated with each variable node, and the row weight may indicate the number of variable nodes associated with each check node. In various embodiments, an LDPC code decoder may use any of various column weights and row weights. Larger column 
      
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 9, recite the limitation “upon determining that errors remaining in a second decoding output of a most recent iteration j of the error correction process do not exceed a first error limit along the row direction  and second error limit along the column direction” which renders the Claims indefinite. It is unclear how one is able to determine a clear continuation between the previous iteration i along a column direction and a most recent iteration j determining the remaining errors as a result of the iteration i along a row /column direction. The specification does not adequately describe the relation between iteration i and most .recent iteration j.
  The specification FIG. 8 illustrates an example in which nine bits in the row direction are protected by the error correction code of dimension 1 and nine bits in the column direction are protected by the error correction code of dimension 2. However, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vernon (U.S. Patent No. 9,184,767) ISSUED: November 10, 2015. 
Regarding independent Claims 1 and 9, Vernon discloses scoring variable nodes for low density parity check code decoding, comprising:
a non-volatile memory; and a memory controller configured to control read and write operations;  
FIG. 2 depicts a non-volatile memory controller 124 configured to decode data using an error correcting code. The non-volatile memory media controller 126 may comprise a write pipeline 240 that is configured to store data on the non-volatile memory media 122 in a contextual format in response to requests received via the bus 
 performing an error correction process on N-dimensional error correction code in an iterative process; 
FIG. 4, the ECC decoder module 150 iteratively assigns an updated score to a variable node, updates the variable node based on the updated score, and updates one or more of the check nodes based on the updated variable node, until the control loop module 402 determines that the ECC decoder module 150 has reached an iteration limit. An iteration limit, in various embodiments, may include a condition that for ending the iterations of the ECC decoder module 150 without fully correcting the code word.  
  determining that errors the second decoding not to be correctable;
 FIG. 7 depicts another embodiment of a method 700 for ECC decoding. The method 600 begins, and the ECC decoder module 150 receives 702 a code word from non-volatile memory media 122. An iteration of the ECC decoder module 150, begins, and the score module 302 assigns 704 scores to variable nodes of an LDPC code decoder.  
The control loop module 402 determines 710 whether the check nodes are satisfied. If the check nodes are not satisfied, the control loop module 402 determines 712 whether the ECC module 150 has reached an iteration limit. If the iteration limit is not reached, the control loop module 402 begins a new iteration of the ECC decoder module 150, the score module 302 assigns 704 updated scores to variable nodes, and the method 700 continues. 

If the iteration limit is reached, the soft decoder module 404 decodes 716 the code word using a soft decoder (e.g., a soft-decision LDPC code decoder), and the method 700 ends.

Regarding Claims 6, 7, 14, 15, maximum number of errors correctable;
Vernon discloses, In a certain embodiment, reaching the iteration limit may also indicate that the received code word is not likely to be correctable by continuing with further iterations. For example, in one embodiment, if the score module 302 is biased towards high scores, the variable node update module 304 may change a large number of variable nodes in each iteration. In some embodiments, changing a large number of variable nodes in one iteration may result in faster error correction performance. However, in certain embodiments, changing a large number of variable nodes per iteration may result in repeatedly overshooting the correct code word, so that further iterations are unlikely to correct the code word.  

Regarding Claims 2-5, 10-13, next iteration is a modified form of a first decoding output;
Vernon discloses, FIG. 7, An iteration of the ECC decoder module 150, begins, and the score module 302 assigns 704 scores to variable nodes of an LDPC code decoder. In certain embodiments, the score for the variable node may be based on a 

Regarding Claims 8, 16, the memory controller used the first decoding output as the second decoding input; 
Vernon discloses, FIG. 4, In one embodiment, the ECC decoder module 150 iteratively revises the score for a variable node (by assigning an updated score), updates the variable node based on the revised score, and updates one or more of the check nodes based on the updated variable node, until the control loop module 402 determines that the plurality of check nodes is satisfied.
In a certain embodiment, reaching the iteration limit may also indicate that the received code word is not likely to be correctable by continuing with further iterations. For example, in one embodiment, if the score module 302 is biased towards high scores, the variable node update module 304 may change a large number of variable nodes in each iteration. In some embodiments, changing a large number of variable nodes in one iteration may result in faster error correction performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Non-Final Rejection 
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov   
/JAMES C KERVEROS/Primary Examiner, Art Unit 2111